DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PGPub No. 2016/0268967) in view of Yada (US PGPub No. 2007/0144574), Cook (US Patent No. 5,451,352) and Faqih (US PGPub No. 2002/0029580).
Regarding claim 1, Webb (Fig. 1) discloses a photovoltaic panel system, comprising:
a photovoltaic panel (solar panel 100) having a front surface (front surface of the panel 100 receiving sunlight), a back surface (back surface of the panel 100 shown, see Figs. 1 and 2), a frame (the rectangular frame of panel 100), and at least one electrical junction box (4 and the box of the electronic control unit 8), wherein the photovoltaic panel is configured to generate electrical current from solar radiation impinging on the front surface (solar panels receive and convert sunlight into electricity);

a plurality of heat sinks (26), each heat sink comprising a water reservoir (each heat sink 26 includes a portion of manifold 21);
a water pumping unit (water circuit in Fig. 1) including a pump (17) fluidly coupled to each water reservoir (the pump 17 circulates water manifold 21); and
a battery (12);
a controller (electronic control unit 8, see Fig. 1) operatively connected to the pump (17), the plurality of thermoelectric generators (1), the at least one electrical junction box (4) and the battery (12), the controller including circuitry (electrical lines to the pump 17, modules 1, box 4 and battery 12) and at least one processor (the control unit 8 controls electric distribution of the components, thus it include processor to determine the control), the controller configured to:
receive electrical current from the at least one electrical junction box and the plurality of thermoelectric generators (see paragraph 0052);
control a speed of the pump (on and off of pump 17, see paragraph 0051); and

Webb fails to disclose a plurality of micro flat heat pipes, wherein each micro flat heat pipe is attached to an entirety of the second side of at least one of the thermoelectric generators, each micro flat heat pipe having a hot end and a cold end;
at least one air conditioner comprising an evaporator and a condensate drain;
a water pumping unit comprising a fluid manifold in thermal contact with the hot ends of the plurality of micro flat heat pipes and a pump fluidly coupled to each water reservoir and the condensate drain.
Yada discloses a plurality of micro flat heat pipes (heat pipes 2), each micro flat heat pipe having a hot end (2a, that dissipates heat) and a cold end (2b, that absorbs heat); and a water pumping unit (water circuit in Fig. 10) including a fluid manifold (tube 3) in thermal contact with the hot ends of the plurality of micro flat heat pipes (that supplies water to each hot side 2a of the heat pipes 2).
Cook discloses a micro flat heat pipe (22, Fig. 3) is attached to an entirety of the second side (top side as shown in Fig. 3) of at least one of electronic devices 18.
Since Yada has shown that heat pipes are used to dissipate heat from the solar panel 1, the modification of Webb may replace the heat exchanger 26 into the heat pipes 2 of Yada so that hot ends 2a of the heat pipe 2 are attached to the bottom side of the thermoelectric modules 1. The modification may include the teaching of Cook where the surface contact of the hot end 2a of the heat pipe 2 covers an entirety of the thermoelectric module 1 for increasing heat transfer. Also, the tube 3 replaces manifold 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of micro flat heat pipes, wherein each micro flat heat pipe is attached to an entirety of the second side of at least one of the thermoelectric generators, each micro flat heat pipe having a hot end and a cold end; and a water pumping unit including a fluid manifold in thermal contact with the hot ends of the plurality of micro flat heat pipes in Webb as taught by Yada and Cook in order to increase heat transferability so that increase electric conversion efficiency (paragraph 0038-0039 of Yada) and to increase conduction heat transfer by contacting the full heat dissipating area of the thermoelectric generators.
Faqih (Fig. 1) discloses at least one air conditioner (unit 300) including an evaporator (“refrigerant evaporator”, see paragraph 0058) and a condensate drain (307).
Faqih further discloses water produced by the evaporator is collected in container 306 and is supplied for further use (see Fig. 1 and paragraph 0062). Therefore, when Faqih is applied in Webb, the tank 19 may be modified to receive condensate water that is generated from refrigerant evaporator, and supply the water in the water circuit with pump 17 and tube 3 of Yada to cool the thermoelectric modules 1. As a result, Webb in view of Yada and Faqih discloses a pump (17) fluidly coupled to each water reservoir 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one air conditioner including an evaporator and a condensate drain; and a pump fluidly coupled to each water reservoir and the condensate drain in Webb as taught by Faqih in order to obtain water in areas where freshwater resources are scarce (paragraph 0002 of Faqih).
Regarding claim 12, Webb as modified further discloses a spacer (aluminum tile 29) between each heat pipe and the back surface (between the modified heat pipe 2 and the back side of the solar panel 100), the spacer configured to provide thermal contact between the heat pipe and the back surface in areas not covered by a thermoelectric generator (as shown in Fig. 4a, the tile 29 is larger than the module 1 so that receives heat from areas not covered by the module 1), wherein the spacer is one of an aluminum spacer, a thermally conductive polymer (the tile 29 is aluminum).
Regarding claim 22, Webb as modified further discloses wherein the micro heat pipes are sealed under partial vacuum (see the heat pipe in Figs. 9A and 9B has a working fluid sealed. “partial vacuum” is understood as the pressure in the heat pipe can be reduced, but not being vacuum. Thus the condensing in the heat pipe reduces the pressure in the condenser which is the “partial vacuum”).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PGPub No. 2016/0268967), Yada (US PGPub No. 2007/0144574), Cook (US Patent No. 5,451,352) and Faqih (US PGPub No. 2002/0029580 as applied to claim 1 above, and further in view of Mattoon (US PGPub No. 2002/0075938).
Regarding claim 2, Webb further discloses a temperature sensor (3) connected to the back surface and the controller (on back side as shown in Fig. 1); and wherein the controller is further configured to control the pump based on the resistance of the temperature sensor (see paragraph 0051).
Webb fails to disclose wherein the temperature sensor is configured to change resistance based on the temperature of the back surface.
Mattoon discloses the use of resistive temperature device that is configured to change resistance based on the temperature of the back surface (see paragraph 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the temperature sensor is configured to change resistance based on the temperature of the back surface in Webb as taught by Mattoon in order to accurately measure temperature at a particular location (paragraph 0002).
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PGPub No. 2016/0268967), Yada (US PGPub No. 2007/0144574), Cook (US Patent No. 5,451,352) and Faqih (US PGPub No. 2002/0029580) as applied to claim 1 above, and further in view of Chen (US PGPub No. 2015/0162473).
Regarding claim 3, Webb fails to disclose wherein the photovoltaic panel is a monocrystalline photovoltaic panel.
Chen discloses wherein the photovoltaic panel is a monocrystalline photovoltaic panel (paragraph 0029).
Since both the solar panel 100 in Webb and the monocrystalline photovoltaic panel in Chen are known to generate electricity from sunlight, it has been held that a 
Regarding claim 4, Webb as modified further discloses 8 thermoelectric generators (an array of 24 modules 1 including 8 as claimed).
However, Webb fails to disclose 8 micro flat heat pipes. 
Yada (Fig. 10) further discloses 4 heat pipes are used.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide 8 micro flat heat pipes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art in order to increase the capacity of thermal dissipation. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 5, Webb fails to disclose wherein the photovoltaic panel is a polycrystalline photovoltaic panel.
Chen further discloses wherein the photovoltaic panel is a polycrystalline photovoltaic panel (paragraph 0029).
Similarly, since both the solar panel 100 in Webb and the polycrystalline photovoltaic panel in Chen are known to generate electricity from sunlight, it has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. It is known in the art to substitute the solar panel for the polycrystalline photovoltaic panel. The result of the substitution would have been predictable to generate electricity. See MPEP 2143 B.
Regarding claim 6, Webb as modified further discloses 4 micro flat heat pipes (the modification of Webb in view of Yada includes 6 heat pipes which replaced the heat exchangers 26 in Webb) and 8 thermoelectric generators (an array of 24 modules 1 including 8 as claimed).
Regarding claim 7, Webb as modified further discloses wherein each heat pipe is attached to the second sides of two thermoelectric generators (each heat pipe 2 in the modification attaches to the bottom sides of 4 modules 1, which includes two as claimed).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PGPub No. 2016/0268967), Yada (US PGPub No. 2007/0144574), Cook (US Patent No. 5,451,352), Faqih (US PGPub No. 2002/0029580) and Mattoon (US PGPub No. 2002/0075938) as applied to claim 2 above, and further in view of Perego (US PGPub No. 2018/0205343).
Regarding claims 8 and 9, Webb as modified fails to disclose wherein the controller is further configured to determine a state of charge of the battery; and wherein the controller further comprises switching circuitry configured to switch the battery to one of receiving charging current and providing voltage to the air conditioner (claim 8) / to a load (claim 9).
Perego discloses wherein the controller (410, Fig. 4) is further configured to determine a state of charge of the battery (“total power available from the energy storage element” see paragraph 0071); and wherein the controller further comprises switching circuitry configured to switch the battery to one of receiving charging current and providing voltage to the air conditioner (“power generation/storage distribution 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the controller is further configured to determine a state of charge of the battery; and wherein the controller further comprises switching circuitry configured to switch the battery to one of receiving charging current and providing voltage to the air conditioner in Webb as taught by Webb in order to effectively manage the energy generated from the solar panels.
Regarding claim 10, Webb as modified fails to disclose wherein the controller further comprises switching circuitry configured to connect the electrical current directly to an electrical grid.
Perego discloses wherein the controller (410, Fig. 4) further comprises switching circuitry (micro inverter 420) configured to connect the electrical current directly to an electrical grid (440, see Fig. 4 and paragraph 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have provided where the controller further comprises switching circuitry configured to connect the electrical current directly to an electrical grid in order to supply electricity to a user.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PGPub No. 2016/0268967), Yada (US PGPub No. 2007/0144574), Cook (US Patent No. 5,451,352), Faqih (US PGPub No. 2002/0029580), Mattoon (US PGPub No. 2002/0075938) and Perego (US PGPub No. 2018/0205343) as applied to claim 10 above, and further in view of Bosley (US Patent No. 10,116,254).
Regarding claim 11, Webb as modified fails to disclose a display operatively connected to the controller, the display configured to show the temperature of the back surface, a speed of the pump, the current output from the at least one electrical junction box, the battery state of charge and an operational status of the air conditioner.
Bosley (Fig. 11) discloses a display (90, see also col. 4, lines 46-65) operatively connected to the controller (86), the current output from the at least one electrical junction box (wattage of the solar-power generation, wattage is a product of voltage and current), the battery state of charge (battery %) and an operational status of the air conditioner (vending machine temperature that indicates temperature of refrigeration unit 80).
Webb monitors the operating parameters including temperature of the back surface of the solar panel from sensor 3 to control the pump 17 so that the cooling water is circulated to generate electricity in the thermoelectric module 1. Bosley also monitors the operating parameters the solar powered vending machine and display working parameters in the display 90. The use of a display in Bosley is known technique to show parameters in order to monitor the working conditions of the solar powered vending machine. Therefore, the display 90 of Bosley can also display the temperature on the back surface of the solar panel, and the operational status of the pump. It is expected that the operational status of each component may be individually monitored so that maintenance can be made easier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have provided a display operatively connected to the controller, the display configured to show the temperature of the back surface, a speed of the pump, the current output from the at least one electrical junction box, the battery state of charge and an operational status of the air conditioner in Webb as taught by Bosley in order to provide operational status of the solar panel system so that maintenance can be made easier.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PGPub No. 2016/0268967), Yada (US PGPub No. 2007/0144574), Cook (US Patent No. 5,451,352), Faqih (US PGPub No. 2002/0029580), Mattoon (US PGPub No. 2002/0075938), Perego (US PGPub No. 2018/0205343) and Bosley (US Patent No. 10,116,254) applied to claim 11 above, and further in view of Cheng (US PGPub No. 2015/0000723).
Regarding claim 13, Webb as modified discloses a method for operating the photovoltaic panel system of claim 11, comprising:
receiving, by the controller comprising the circuitry and the at least one processor having program instructions (the control unit 8 has stored instructions and conditions to control the pump 17, see paragraph 0051)
comparing, by the processor, the temperature of the back surface to a temperature threshold (the paragraphs 0050-0051 includes comparison of the temperature in sensor 3 and the predetermined temperature).
Webb as modified fails to disclose a resistivity of the temperature sensor; calculating, by the processor, the temperature of the back surface based on the resistivity.
Mattoon further discloses a resistivity of the temperature sensor (resistance of the resistive temperature devices, paragraph 0002); and calculating, by the processor, the temperature of the back surface based on the resistivity (paragraph 0008, the processing means determine the temperature by associated temperature value from resistance/temperature map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a resistivity of the temperature sensor; calculating, by the processor, the temperature of the back surface based on the resistivity in Webb as taught by Mattoon in order to accurately measure temperature at a particular location (paragraph 0002).
Examiner noted that the following limitations in claim 13 are contingent limitations:
if the temperature of the back surface is equal to or is below the temperature threshold, turning on the at least one electrical junction box;
if the temperature of the back surface is greater than the temperature threshold, turning on the pump, wherein turning on the pump causes condensate water to flow in the fluid manifold and remove heat from the hot ends of the micro flat heat pipes;
continuing to receive and compare the temperature of the back surface to the temperature threshold until the temperature of the back surface signal is equal to or 
controlling the pump speed to keep the temperature of the back surface below the temperature threshold.
According to MPEP 2111.04 II, The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. In the above limitations, one of the two “if” clauses must be performed, and the other one of “if” clauses is not required. For examination purposes, the condition “if the temperature of the back surface is greater than the temperature threshold” is examined.
Webb as modified discloses if the temperature of the back surface is greater than the temperature threshold (25 degrees C, see paragraph 0051), turning on the pump, wherein turning on the pump causes condensate water to flow in the fluid manifold and remove heat from the hot ends of the micro flat heat pipes (when the pump 7 is on, the water circulates in the circuit and removes heat from the heat pipe in Webb in view of Yada and Faqih);
Webb as modified fails to disclose continuing to receive and compare the temperature of the back surface to the temperature threshold until the temperature of the back surface signal is equal to or below the temperature threshold, then turning on the at least one electrical junction box; and
controlling the pump speed to keep the temperature of the back surface below the temperature threshold.
Cheng (Fig. 8) discloses continuing to receive and compare the temperature of the back surface to the temperature threshold until the temperature of the back surface signal is equal to or below the temperature threshold (from step 811 back to step 803 to monitor panel temperature), then turning on the at least one electrical junction box (“turning on the at least one junction box” is understood as allowing the electric current to be directed to/from the box 4 or the box of the controller unit 8, when Cheng is applied in Webb, the solar panel 100 supplies electrical current to the box 4); and
controlling the pump speed to keep the temperature of the back surface below the temperature threshold (the pump is continuously on or off depending on the panel temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have provided if the temperature of the back surface is greater than the temperature threshold, turning on the pump, wherein turning on the pump causes condensate water to flow in the fluid manifold and remove heat from the hot ends of the heat pipes; continuing to receive and compare the temperature of the back surface to the temperature threshold until the temperature of the back surface signal is equal to or below the temperature threshold, then turning on the at least one electrical junction box; and controlling the pump speed to keep the temperature of the back surface below the temperature threshold in Webb as taught by Cheng in order to efficiently generate electricity from the solar cell (see paragraph 0032 of Cheng). 
Regarding claim 14
Regarding claim 15, Webb as modified fails to explicitly disclose determining, by the controller, the state of charge of the battery; comparing the state of charge of the battery to a battery charge threshold; switching the electrical current to charge the battery when the state of charge is less than the battery charge threshold.
Examiner takes official notice that a battery charger, disclosed in Boosley, Cheng, Perego and commercially available battery chargers, includes a controller that determines upper limit and lower limit voltages of the battery and allows the battery to be charged when the voltage is less than the upper voltage limit. Such controller is commonly available in battery chargers that protects the battery from overcharging and undercharging and that is critical to avoid damage of battery cells, short circuits and fire hazards etc.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have provided determining, by the controller, the state of charge of the battery; comparing the state of charge of the battery to a battery charge threshold; switching the electrical current to charge the battery when the state of charge is less than the battery charge threshold in order avoid damage of battery cells, short circuits and fire hazards.
Regarding claim 16, Webb as modified wherein the temperature threshold is less than or equal to 75 °C (the temperature threshold is 25 °C); and wherein the battery charge threshold is less than or equal to 16 V (the thermal electric modules 1 generate 12V that can be stored, see paragraph 0052, which is less than 16V).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US PGPub No. 2016/0268967), Yada (US PGPub No. 2007/0144574), Cook (US Patent No. 5,451,352), Faqih (US PGPub No. 2002/0029580) applied to claim 1 above, and further in view of Tanaka (US PGPub No. 2007/0279868).
Regarding claim 21, Webb as modified fails to disclose a spacer between each micro flat heat pipe and the back surface only in areas of the back surface not covered by a thermoelectric generator.
Tanaka discloses a spacer (attachment parts 33, see Figs. 2, 3 and 5) between a micro flat heat pipe (12) and the back surface (11) only in areas of the back surface not covered by a heating part 21 (the attachment parts 33 are provided at areas not covered by the heating part 21, see Figs 2 and 3).
Therefore, the attachment parts 33 may be provided in the heat pipes between each of the thermoelectric generator 1 in Webb for supporting the heat pipe on the solar panel 100 in Webb.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have provided a spacer between each micro flat heat pipe and the back surface only in areas of the back surface not covered by a thermoelectric generator in Webb as taught by Tanaka in order to securely support the heat pipe on the solar panel 100 in Webb.
Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the modification from coolant pipes in Webb to heat pipes in Yada requires substantial redesign and reconstruction, it is noted that both types of cooling have a similar structure including a contact between a heat 
Applicant’s arguments with respect to claim(s) 1 (related to added limitation where the heat pipe is attached to an entirety of the second side of at least one of the thermoelectric generators) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The corresponding feature is taught in view of Cook (US Patent No. 5,451,352).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763